Name: Political and Security Committee Decision (CFSP) 2018/135 of 23 January 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2018)
 Type: Decision
 Subject Matter: cooperation policy;  EU institutions and European civil service;  defence;  Africa;  European construction
 Date Published: 2018-01-27

 27.1.2018 EN Official Journal of the European Union L 24/1 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/135 of 23 January 2018 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 5 thereof, Whereas: (1) Pursuant to Article 5(1) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions concerning the political control and strategic direction of EUTM Mali, including the decisions on the appointment of subsequent EU Mission Force Commanders. (2) On 26 June 2017, the PSC adopted Decision (CFSP) 2017/1176 (2), appointing Brigadier General Bart LAURENT as EU Mission Force Commander. (3) On 24 October 2017, Spain proposed the appointment of Brigadier General Enrique MILLÃ N MARTÃ NEZ to succeed Brigadier General Bart LAURENT as the EU Mission Force Commander of EUTM Mali as from 31 January 2018. (4) On 5 December 2017, the EU Military Committee supported that recommendation. (5) A decision on the appointment of Brigadier General Enrique MILLÃ N MARTÃ NEZ should therefore be taken. Decision (CFSP) 2017/1176 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Enrique MILLÃ N MARTÃ NEZ is hereby appointed as the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) as from 31 January 2018. Article 2 Decision (CFSP) 2017/1176 is hereby repealed. Article 3 This Decision shall enter into force on 31 January 2018. Done at Brussels, 23 January 2018. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19. (2) Political and Security Committee Decision (CFSP) 2017/1176 of 26 June 2017 on the appointment of the EU Mission Force Commander of the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2017) (OJ L 170, 1.7.2017, p. 94).